     Case 9:17-cv-00050-DLC-JCL Document 132 Filed 02/11/19 Page 1 of 6



John Morrison                            Morris Dees*
Robert Farris-Olsen                      J. Richard Cohen*
MORRISON, SHERWOOD,                      David C. Dinielli*
WILSON, & DEOLA, PLLP                    Jim Knoepp*
401 N. Last Chance Gulch St.             Elizabeth Littrell*
Helena, MT 59601                         SOUTHERN POVERTY LAW CENTER
ph. (406) 442-3261                       400 Washington Avenue
fax (406) 443-7294                       Montgomery, AL 36104
john@mswdlaw.com                         ph. (334) 956-8200
rfolsen@mswdlaw.com                      fax (334) 956-8481
Attorneys for Plaintiff Tanya Gersh      morris.dees@splcenter.org
                                         richard.cohen@splcenter.org
                                         david.dinielli@splcenter.org
                                         jim.knoepp@splcenter.org
                                         Attorneys for Plaintiff Tanya Gersh
                                         *Admitted Pro Hac Vice

                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               PLAINTIFF’S MOTION TO ENTER
                                         PROTECTIVE ORDER
ANDREW ANGLIN, publisher of              GOVERNING “CONFIDENTIAL”
the Daily Stormer,                       AND “HIGHLY CONFIDENTIAL”
                                         INFORMATION
       Defendant.



      Pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure Plaintiff

respectfully moves this Court for a protective order to protect from public

disclosure information produced pursuant to discovery designated as


                                                                                    1
     Case 9:17-cv-00050-DLC-JCL Document 132 Filed 02/11/19 Page 2 of 6



“CONFIDENTIAL” and “HIGHLY CONFIDENTIAL.” The grounds for this

Motion are as follows:

      1.     Defendant is the founder and editor of the neo-Nazi website, Daily

Stormer, a national and international forum dedicated to spreading anti-Semitism,

neo-Nazism, and white nationalism;

      2.     Defendant uses his website to intimidate and harass groups and

individuals who hold beliefs non-aligned with his own, whom he maligns and

describes as “Kikes,” “Zionists,” “Judeo-Bolsheviks,” “Third Worlders,”

“Negroes,” “Savage Negroids,” “Porch Monkeys,” “Moslem Pigs,” and “Hebes,”

among other maligning descriptions;

      3.     Defendant frequently targets individuals for harassment by publishing

and widely disseminating their names, personal information, documents, contact

information, photographs (including manipulated photographs superimposed onto

violent and disturbing images and accompanying quotations), and other material to

assist him in his efforts to humiliate and harass non-adherents and to foment

division between races and genders.

      4.     Given Defendant’s modus operandi as described above and as is

publicly available, 1 Plaintiff seeks to protect from dissemination contact


1
 See, e.g., “Andrew Anglin’s Daily Stormer” website, available at
https://dailystormer.name/; Wikipedia: The Daily Stormer, available at
https://en.wikipedia.org/wiki/The_Daily_Stormer; Rational Wiki: Daily Stormer,
                                                                                    2
     Case 9:17-cv-00050-DLC-JCL Document 132 Filed 02/11/19 Page 3 of 6



information of third parties subject to harassment, information about, and images

of, her minor children, and certain private, sensitive and confidential information

about herself.

      5.     Despite exchanging proposed stipulated protective orders, the Parties

were unable to agree on the scope of the protective order to be entered.

      6.     This motion is accompanied by a memorandum of law and a proposed

Protective Order.

      7.     Plaintiff has contacted counsel for all parties to discuss the filing of

this motion. Defendant opposes Plaintiff’s version of the proposed Protective

Order, as set out in Plaintiff’s brief in support of this motion. Intervenor has no

objection.

      For the foregoing reasons, Plaintiff requests this Court enter a Protective

Order Governing “Confidential” and “Highly Confidential” Information.

DATED: February 11, 2019.



                                        /s/ Elizabeth Littrell
                                        Attorney for Plaintiff Tanya Gersh

available at Rational Wiki, https://rationalwiki.org/wiki/The_Daily_Stormer; Will
Carless and Aaron Sankin, The Hate Report: The Nazis are coming for your
children (January 19, 2018), available at https://www.revealnews.org/blog/the-
hate-report-the-nazis-are-coming-for-your-children/; Luke Obrien, The Making of
an American Nazi (Dec. 2017), available at
https://www.theatlantic.com/magazine/archive/2017/12/the-making-of-an-
american-nazi/544119/
                                                                                        3
Case 9:17-cv-00050-DLC-JCL Document 132 Filed 02/11/19 Page 4 of 6



                              on behalf of all Attorneys for Plaintiff.




                                                                          4
     Case 9:17-cv-00050-DLC-JCL Document 132 Filed 02/11/19 Page 5 of 6



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana




                                                                                     5
     Case 9:17-cv-00050-DLC-JCL Document 132 Filed 02/11/19 Page 6 of 6



      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this 11th day of February, 2019.
                                      /s/ Elizabeth Littrell
                                      Attorney for Plaintiff Tanya Gersh
                                      on behalf of all Attorneys for Plaintiff




                                                                                 6
